PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals district court orders dismissing his motions for leave to file lawsuits. We have reviewed the record and the district court orders and find no error. Accordingly, we deny Armstrong’s motions for leave to proceed in forma pauperis and dismiss the appeals as frivolous. We further deny Armstrong’s motion for summary judgment filed in No. 01-1210. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *127the court and argument would not aid the decisional process.

DISMISSED.